Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 07/22/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 11 and 20 are independent claims.

Claim Objection
5. 	Claim 19 is objected to because of the following informalities:  “a PCI and an ARFCN” in line 2 should be “a physical cell identifier (PCI) and an absolute radio frequency channel number (ARFCN)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claims 5, 9, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

9. 	For claims 9 and 18, it is not clear what NH stands for.

Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12. 	Claims 1-2, 4, 7, 11-12, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seokjung Kim (US 2021/0160949 A1) hereinafter Kim.
For claim 1, Kim teaches an information transmission method, comprising: 
transmitting, by a first base station, a retrieve user equipment (UE) context request message to a second base station after receiving a radio resource control (RRC) resume request message transmitted by UE (Kim, Fig. 11 step S1102, S1104 and paragraph 150 teach Upon receiving the RRC Resume Request message including the UL data, the UL data may be de-multiplexed with the RRC Resume Request ; 
receiving, by the first base station, a retrieve UE context failure message transmitted by the second base station, wherein the retrieve UE context failure message comprises an RRC release message and associated information of the RRC release message (Kim, Fig. 11 step S1108 and paragraph 153 teach If the last serving gNB is able to find the UE context related to the I-RNTI and decides not to provide the UE context to the current gNB, the last serving gNB responds to the current gNB with the Retrieve UE Context Failure message (or new message).); and 
transmitting, by the first base station, the RRC release message to the UE based on the associated information of the RRC release message (Kim, Fig. 11 step S1112 and paragraph 156 teach The current gNB sends the RRC Release message with suspend configuration to the UE.).
For claim 2, Kim further teaches the method according to claim 1, wherein the associated information of the RRC release message comprises transmission information and/or security information (Kim, Fig. 11 step and paragraph teach (Kim, Fig. 11 step S1108 and paragraph 153 teach the last serving gNB sends rectieve UE context failure, UL forwarding UP TNL information for Xn and RRC release with suspend config.).
For claim 4, Kim further teaches the method according to claim 1, wherein the retrieve UE context request message carries at least one of: a cause value for initiating an RRC resume process; and first instruction information, the first instruction information being configured to instruct that an objective of the RRC resume process is periodic location update (Kim, Fig. 11 step S1104 and paragraph 151 teach The Retrieve UE Context Request message may include the LCID for the UL data, i.e. LCID for EDT. The LCID for the UL data may indicate a logical channel used for transmission of the UL data. Specifically, if the current gNB receives the UL data via the RRC Resume Request message in EDT and if the current gNB can identify the last serving gNB based on the I-RNTI, the current gNB may transmit the LCID for the UL data to the last serving gNB via the Retrieve UE Context Request message. The Retrieve UE Context Request message may further include an RRC establishment cause for EDT. The RRC establishment cause for EDT may indicate that the UL data for EDT is arrived at the current gNB. The Retrieve UE Context Request message may further include the I-RNTI received from the UE.).
For claim 7, Kim further teaches the method according to claim 1, wherein the retrieve UE context failure message comprises: 
at least one of the RRC release message, a key, an algorithm. configuration information of a source routing bridge (SRB 1), and instruction information configured to instruct an RRC state that the UE is to enter; or, 
at least one of the RRC release message, a packet data convergence protocol data unit (PDCP PDU) corresponding to the RRC release message, configuration information of an SRB 1. and instruction information configured to instruct an RRC state that the UE is to enter; or, 
at least one of the RRC release message, a transport block (TB) corresponding to the RRC release message, and instruction information configured to instruct an RRC state that the UE is to enter (Kim, Fig. 11 step S1108 and paragraph 153 teach If the last serving gNB is able to find the UE context related to the I-RNTI and decides not to provide the UE context to the current gNB, the last serving gNB responds to the current gNB with the Retrieve UE Context Failure message (or new message). Paragraph 154 teaches The LCID for the UL data, i.e. LCID for EDT, can be mapped to DRB ID and/or PDU session ID in the UE context stored in the last serving gNB. The last serving gNB may determine whether the LCID for the UL data is mapped to the DRB ID and/or PDU session ID in the UE context or not. If it is determined that the LCID for the UL data is mapped to the DRB ID and/or PDU session ID in the UE context, the last serving gNB may include UL forwarding UP TNL information in the Retrieve UE Context Failure message for UL data forwarding. The Retrieve UE Context Failure message may further include an RRC Release message with suspend configuration in order to transit the UE back to RRC_INACTIVE.).
For claim 11, Kim teaches a communication device (Kim, Fig. 17 and paragraph 211), comprising: 
a processor(Kim, Fig. 17 item 1770 and paragraph 211); and 
a memory(Kim, Fig. 17 item 1760 and paragraph 211), 
wherein the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory to: 
receive a radio resource control (RRC) resume request message transmitted by user equipment (UE) (Kim, Fig. 11 step S1102 and paragraph 149 teach the UE sends the RRC Resume Request message (or new message) to the current gNB after RACH procedure.); 
transmit a retrieve UE context request message to a second base station(Kim, Fig. 11 step S1102, S1104 and paragraph 150 teach Upon receiving the RRC Resume Request message including the UL data, the UL data may be de-multiplexed with the RRC Resume Request message in the current gNB. Then, if the current gNB is able to resolve the gNB ID included in the I-RNTI (i.e. the last serving gNB), the current gNB requests the last serving gNB to provide the UE context by sending the Retrieve UE Context Request message (or new message).); 
receive a retrieve UE context failure message transmitted by the second base station, wherein the retrieve UE context failure message comprises an RRC release message and associated information of the RRC release message(Kim, Fig. 11 step S1108 and paragraph 153 teach If the last serving gNB is able to find the UE context related to the I-RNTI and decides not to provide the UE context to the current gNB, the last serving gNB responds to the current gNB with the Retrieve UE Context Failure message (or new message).); and 
transmit the RRC release message to the UE based on the associated information of the RRC release message (Kim, Fig. 11 step S1112 and paragraph 156 teach The current gNB sends the RRC Release message with suspend configuration to the UE.).
For claim 12, Kim further teaches . the communication device according to claim 11, wherein the associated information of the RRC release message comprises transmission information and/or security information (Kim, Fig. 11 step and paragraph teach (Kim, Fig. 11 step S1108 and paragraph 153 teach the last serving gNB sends rectieve UE context failure, UL forwarding UP TNL information for Xn and RRC release with suspend config.).
For claim 14, Kim further teaches the communication device according to claim 11, wherein the retrieve UE context request message carries at least one of a cause value for initiating an RRC resume process; and first instruction information, the first instruction information being configured to instruct that an objective of a current RRC resume process is periodic location update (Kim, Fig. 11 step S1104 and paragraph 151 teach The Retrieve UE Context Request message may include the LCID for the UL data, i.e. LCID for EDT. The LCID for the UL data may indicate a logical channel used for transmission of the UL data. Specifically, if the current gNB receives the UL data via the RRC Resume Request message in EDT and if the current gNB can identify the last serving gNB based on the I-RNTI, the current gNB may transmit the LCID for the UL data to the last serving gNB via the Retrieve UE Context Request message. The Retrieve UE Context Request message may further include an RRC establishment cause for EDT. The RRC establishment cause for EDT may indicate that the UL data for EDT is arrived at the current gNB. The Retrieve UE Context Request message may further include the I-RNTI received from the UE.).
For claim 17, Kim further teaches the communication device according to claim 11, wherein the retrieve UE context failure message comprises: at least one of the RRC release message, a key, an algorithm, configuration information of a source routing bridge (SRB1), and instruction information configured to instruct an RRC state that the UE is to enter; or, at least one of the RRC release message, a packet data convergence protocol data unit (PDCP PDU) corresponding to the RRC release message, configuration information of an SRB1, and instruction information configured to instruct an RRC state that the UE is to enter; or, 119141-5031-US26at least one of the RRC release message, a transport block (TB) corresponding to the RRC release message, and instruction information configured to instruct an RRC state that the UE is to enter (Kim, Fig. 11 step S1108 and paragraph 153 teach If the last serving gNB is able to find the UE context related to the I-RNTI and decides not to provide the UE context to the current gNB, the last serving gNB responds to the current gNB with the Retrieve UE Context Failure message (or new message). Paragraph 154 teaches The LCID for the UL data, i.e. LCID for EDT, can be mapped to DRB ID and/or PDU session ID in the UE context stored in the last serving gNB. The last serving gNB may determine whether the LCID for the UL data is mapped to the DRB ID and/or PDU session ID in the UE context or not. If it is determined that the LCID for the UL data is mapped to the DRB ID and/or PDU session ID in the UE context, the last serving gNB may include UL forwarding UP TNL information in the Retrieve UE Context Failure message for UL data forwarding. The Retrieve UE Context Failure message may further include an RRC Release message with suspend configuration in order to transit the UE back to RRC_INACTIVE.).
For claim 20, Kim teaches a non-transitory computer readable storage medium storing a computer program (Kim, Fig. 17 and paragraph 211) that, when called and run by a processor, causes the processor to:  
receive a radio resource control (RRC) resume request message transmitted by user equipment (UE) (Kim, Fig. 11 step S1102 and paragraph 149 teach the UE sends the RRC Resume Request message (or new message) to the current gNB after RACH procedure.); 
transmit a retrieve UE context request message to a second base station(Kim, Fig. 11 step S1102, S1104 and paragraph 150 teach Upon receiving the RRC Resume Request message including the UL data, the UL data may be de-multiplexed with the RRC Resume Request message in the current gNB. Then, if the current gNB is able to resolve the gNB ID included in the I-RNTI (i.e. the last serving gNB), the current gNB requests the last serving gNB to provide the UE context by sending the Retrieve UE Context Request message (or new message).); 
receive a retrieve UE context failure message transmitted by the second base station, wherein the retrieve UE context failure message comprises an RRC release message and associated information of the RRC release message(Kim, Fig. 11 step S1108 and paragraph 153 teach If the last serving gNB is able to find the UE context related to the I-RNTI and decides not to provide the UE context to the current gNB, the last serving gNB responds to the current gNB with the Retrieve UE Context Failure message (or new message).); and 
transmit the RRC release message to the UE based on the associated information of the RRC release message (Kim, Fig. 11 step S1112 and paragraph .

Claim Rejections - 35 USC § 103
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


16. 	Claims 3, 5-6, 8-10, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seokjung Kim (US 2021/0160949 A1) hereinafter Kim, in view of Mangesh Abhimanyu Ingale et al. (US 2020/0214070 A1), hereinafter Ingale .
For claim 3, Kim further teaches the method according to claim 1, wherein transmitting, by the first base station, the retrieve UE context request message to the second base station after receiving the RRC resume request message transmitted by UE comprises: addressing, by the first base station, the second base station the RRC resume request message after receiving the RR resume request message transmitted by the UE; and transmitting the retrieve UE context request message to the second base station (Kim, Fig. 11 step S1102, S1104 and paragraph 150 teach Upon receiving the RRC Resume Request message including the UL data, the UL data may be de-multiplexed with the RRC Resume Request message in the current gNB. Then, if the current gNB is able to resolve the gNB ID included in the I-RNTI (i.e. the last serving gNB), the current gNB requests the last serving gNB to provide the UE context by sending the Retrieve UE Context Request message (or new message).). Kim does not explicitly teach addressing, by the first base station, the second base station according to a first user identifier carried in the RRC resume request message
	However, Ingale explicitly teaches addressing, by the first base station, the second base station according to a first user identifier carried in the RRC resume request message (Ingale, Fig. 5a step 506a and paragraph 193 teach upon reception 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with addressing, by the first base station, the second base station according to a first user identifier carried in the RRC resume request message taught in Ingale. Because both Kim and Ingale teach sending retrieve UE context request after receiving RRC connection resume message, Ingale explicitly teach addressing, by the first base station, the second base station according to a first user identifier carried in the RRC resume request message.
For claim 5, Kim further teaches the method according to claim 4, wherein the second base station is configured to verify UE to determine whether or not to execute an RRC resume process with a UE context being not transferred based on first information after the verification succeeds, and transmit the retrieve UE context failure 119141-5031-US23message to the first base station after determining to execute the RRC resume process with the UE context being not transferred (Kim, Fig. 11 step S1106, S1108 and paragraphs 152-153 
	However, Ingale explicitly teaches the second base station is configured to verify an MAC-I carried in the retrieve UE context request message (Ingale, Fig. 9 step 926 and paragraph 291 teach The UE 102 derives (920) the second authentication token (i.e., ShortResumeMAC-I). The nonce is not used in the ShortResumeMAC-I derivation. When the UE resumes in the different cell/different Gnb (i.e. different target Cell-ID 104b is used than the corresponding target Cell-ID 104a which provides the Nonce). Further, the UE 102 includes the derived ShortResumeMAC-I and Resume ID/I-RNTI in the re-attempt Resume request message transmitted (922) to the Gnb 104b. In response to receiving the Resume request message, the Gnb 104b transmits (924) a context request to the Gnb 104a for retrieving the context of the UE 102. The Gnb 104a verifies (926) the ShortResumeMAC-I and after verification, the Gnb 104a transmits (928) the context of the UE 102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with the second base station is configured to verify an MAC-I carried in the retrieve UE context request 
For claim 6, Kim and Ingale further teach the method according to claim 5, wherein the first information comprises at least one of: the cause value for initiating the RRC resume process carried in the retrieve UE context request message: the first instruction information carried in the retrieve UE context request message, the first instruction information being configured to instruct that the objective of the RRC resume process is periodic location update- location update timer timeout information: and instruction information configured to instruct whether arrival of downlink data exists (Kim, Fig. 11 step S1104 and paragraph 151 teach The Retrieve UE Context Request message may include the LCID for the UL data, i.e. LCID for EDT. The LCID for the UL data may indicate a logical channel used for transmission of the UL data. Specifically, if the current gNB receives the UL data via the RRC Resume Request message in EDT and if the current gNB can identify the last serving gNB based on the I-RNTI, the current gNB may transmit the LCID for the UL data to the last serving gNB via the Retrieve UE Context Request message. The Retrieve UE Context Request message may further include an RRC establishment cause for EDT. The RRC establishment cause for EDT may indicate that the UL data for EDT is arrived at the current gNB. The Retrieve UE Context Request message may further include the I-RNTI received from the UE.).
For claim 8, Kim further teaches the method according to claim 7, wherein transmitting, by the first base station, the RRC release message to the UE based on the associated information of the RRC release message (Kim, Fig. 11 step and paragraph teach (Kim, Fig. 11 step S1108 and paragraph 153 teach the last serving gNB sends rectieve UE context failure, UL forwarding UP TNL information for Xn and RRC release with suspend config.). Kim does not explicitly teach constructing, by the first base station, the SRB1 based on the configuration information of the SRB1 performing encryption and integrity protection processing on the RRC release message based on the key and the algorithm, and transmitting the RRC release message by using the SRB 1; or, constructing, by the first base station, the SRB1 based on the configuration information of the SRB1, and transmitting the PDCP PDU corresponding to the RRC release message by using the SRB1; or, transmitting, by the first base station, the TB corresponding to the RRC release message by using an SRB0.
However, Ingale explicitly teaches constructing, by the first base station, the SRB1 based on the configuration information of the SRB1 performing encryption and integrity protection processing on the RRC release message based on the key and the algorithm, and transmitting the RRC release message by using the SRB 1; or, 119141-5031-US24constructing, by the first base station, the SRB1 based on the configuration information of the SRB1, and transmitting the PDCP PDU corresponding to the RRC release message by using the SRB1; or, transmitting, by the first base station, the TB corresponding to the RRC release message by using an SRB0 (Ingale, Fig. 5a step 512a and paragraph 52 teach Another aspect of the embodiments herein is to receive a RRC message (MSG4) on SRB1 from the RAN 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with constructing, by the first base station, the SRB1 based on the configuration information of the SRB1 performing encryption and integrity protection processing on the RRC release message based on the key and the algorithm, and transmitting the RRC release message by using the SRB 1; or, constructing, by the first base station, the SRB1 based on the configuration information of the SRB1, and transmitting the PDCP PDU corresponding to the RRC release message by using the SRB1; or, transmitting, by the first base station, the TB corresponding to the RRC release message by using an SRB0 taught in Ingale. Because both Kim and Ingale teach sending retrieve UE context request after receiving RRC connection resume message, Ingale explicitly teach constructing, by the first base station, the SRB1 based on the configuration information of the SRB1 performing encryption and integrity protection processing on the RRC release message based on the key and the algorithm, and transmitting the RRC release message by using the SRB 1
For claim 9, Kim teaches all the limitations of parent claim1. Kim does not explicitly teach wherein a key of the second base station is generated based on the following modes: generating a new key based on an original key; or, generating a new key based on an NH corresponding to a new network control center (NCC).
 a key of the second base station is generated based on the following modes: generating a new key based on an original key; or, generating a new key based on an NH corresponding to a new network control center (NCC) (Ingale, Fig. 10 and paragraph 194 teach The serving gNB 104a identifies the stored UE context based on the Resume ID included the retrieve UE context request message (508a). If the UE context is identified then the serving gNB 104a is required to verify the UE 102 which sent the resume request message (506a). Based on the identified UE context the serving gNB determines the C-RNTI allocated to the UE 102 and the PCI of the last serving cell. The serving gNB 104a calculates the authentication token based on the C-RNTI, PCI and target Cell ID using the last serving integrity protection security key i.e. KRRCint. The generated authentication token is shortened to 16 bits to get the shortMAC-I and compared with the shortMAC-I received in the retrieve UE context request message (508a). If the shortMAC-I comparison matches the UE 102 is considered authentic and verified by the serving gNB 104a. In response to the request, the serving gNB 104a transmits (510a) the Retrieve UE context response to the target gNB 104b upon identifying and verifying the stored UE context. Upon successful identification and verification the serving gNB 104a transfers the UE context to target gNB 104b with the Retrieve UE context response message (510a). The serving gNB 104a derives a new AS security key KgNB* based on the NCC provided to the UE in the RRC release message (501a). The KgNB* is either vertically derived if the NCC provided to the UE is from an unused {NH, NCC] pair else the KgNB* is horizontally derived. The [KgNB*, NCC] is provided to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with wherein a key of the second base station is generated based on the following modes: generating a new key based on an original key; or, generating a new key based on an NH corresponding to a new network control center (NCC) taught in Ingale. Because both Kim and Ingale teach sending retrieve UE context request after receiving RRC connection resume message, Ingale explicitly teaches generating a new key based on an NH corresponding to a new network control center (NCC).
For claim 10, Kim and Ingale further teach the method according to claim 9, wherein the new key is generated based on a physical cell identifier (PCI) and an absolute radio frequency channel number (ARFCN) of the second base station; or, the new key is generated based on a PCI and an ARFCN of the first base station (Ingale, paragraph 176 teaches New key (KgNB*)=KDF[KgNB_source_PCell, (PCI, 5G-ARFCN-DL) of re-establish_attempt_cell] for HO failure or mobility from NR failure. Paragraph 215 teaches In an another embodiment, the Counter received in connection release message or MSG4, PCI of the camped cell, 5G NR Absolute Radio Frequency Channel Number-Down Link (5G-ARFCN-DL) of the camped cell and other possible inputs are used to derive the new key, when the UE 102 is INACTIVE state).  
For claim 13, Kim further teaches the communication device according to claim 11, wherein after receiving the RRC resume request message transmitted by the UE, the processor is further configured to address 119141-5031-US25the second base station in the RRC resume request message, and transmit the retrieve UE context request message to the second base station (Kim, Fig. 11 step S1102, S1104 and paragraph 150 teach Upon receiving the RRC Resume Request message including the UL data, the UL data may be de-multiplexed with the RRC Resume Request message in the current gNB. Then, if the current gNB is able to resolve the gNB ID included in the I-RNTI (i.e. the last serving gNB), the current gNB requests the last serving gNB to provide the UE context by sending the Retrieve UE Context Request message (or new message).). Kim does not explicitly teach addressing the second base station according to a first user identifier carried in the RRC resume request message.
	However, Ingale explicitly teaches addressing the second base station according to a first user identifier carried in the RRC resume request message (Ingale, Fig. 5a step 506a and paragraph 193 teach upon reception of the resume request message (506a) the target gNB 104b transmits (508a) a request for retrieving the UE context on the Xn interface. The target gNB 104b identifies the Serving gNB 104a to retrieve the UE context based on the Resume ID included in the resume request message (506a). The target gNB 104b can decompose the Resume ID into UE ID part and gNB ID part. Upon determining the gNB ID part the target gNB 104b identifies the serving gNB 104a as the last serving gNB where the UE context may be stored. The retrieve UE context request message (508a) includes at least the Resume ID, the shortMAC-I, the PCI of the serving cell of the target gNB 104b, the associated the NR DL-ARFCN and the target Cell ID.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with addressing 
For claim 15, Kim further the communication device according to claim 14, wherein the second base station is configured to verify an MAC-I carried in the retrieve UE context request message, determine whether or not to execute an RRC resume process with a UE context being not transferred based on first information after the verification succeeds, and transmit the retrieve UE context failure message to the first base station after determining to execute the RRC resume process with the UE context being not transferred (Kim, Fig. 11 step S1106, S1108 and paragraphs 152-153 teach Upon receiving the Retrieve UE Context Request message including the I-RNTI from the current gNB, the last serving gNB first checks whether to able to find the UE context related to the I-RNTI or not. At Step S1108: If the last serving gNB is able to find the UE context related to the I-RNTI and decides not to provide the UE context to the current gNB, the last serving gNB responds to the current gNB with the Retrieve UE Context Failure message (or new message).). Kim does not explicitly teach the second base station is configured to verify an MAC-I carried in the retrieve UE context request message.
	However, Ingale explicitly teaches the second base station is configured to verify an MAC-I carried in the retrieve UE context request message (Ingale, Fig. 9 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with the second base station is configured to verify an MAC-I carried in the retrieve UE context request message taught in Ingale. Because both Kim and Ingale teach sending retrieve UE context request after receiving RRC connection resume message, Ingale explicitly teach the second base station is configured to verify an MAC-I carried in the retrieve UE context request message.
For claim 16, Kim and Ingale further teach the communication device according to claim 15, wherein the first information comprises at least one of the cause value for initiating the RRC resume process carried in the retrieve UE context request message; the first instruction information carried in the retrieve UE context request message, the first instruction information being configured to instruct that the objective of the current RRC resume process is periodic location update; location update timer timeout information; and instruction information configured to instruct whether arrival of downlink data exists (Kim, Fig. 11 step S1104 and paragraph 151 teach The Retrieve UE Context Request message may include the LCID for the UL data, i.e. LCID for EDT. The LCID for the UL data may indicate a logical channel used for transmission of the UL data. Specifically, if the current gNB receives the UL data via the RRC Resume Request message in EDT and if the current gNB can identify the last serving gNB based on the I-RNTI, the current gNB may transmit the LCID for the UL data to the last serving gNB via the Retrieve UE Context Request message. The Retrieve UE Context Request message may further include an RRC establishment cause for EDT. The RRC establishment cause for EDT may indicate that the UL data for EDT is arrived at the current gNB. The Retrieve UE Context Request message may further include the I-RNTI received from the UE.).
For claim 18, Kim teaches all the limitations of parent claim11. Kim does not explicitly teach wherein a key of the second base station is generated based on the following modes: generating a new key based on an original key; or, generating a new key based on an NH corresponding to a new network control center (NCC).
However, Ingale explicitly teaches wherein a key of the second base station is generated based on the following modes: generating a new key based on an original key; or, generating a new key based on an NH corresponding to a new network control center (NCC) (Ingale, Fig. 10 and paragraph 194 teach The serving gNB 104a identifies the stored UE context based on the Resume ID included the retrieve UE context request message (508a). If the UE context is identified then the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with wherein a key of the second base station is generated based on the following modes: generating a new key based on an original key; or, generating a new key based on an NH corresponding to a new network control center (NCC) taught in Ingale. Because both 
For claim 19, Kim and Ingale further teach the communication device according to claim 18, wherein the new key is generated based on a PCI and an ARFCN of the second base station; or, the new key is generated based on a PCI and an ARFCN of the first base station (Ingale, paragraph 176 teaches New key (KgNB*)=KDF[KgNB_source_PCell, (PCI, 5G-ARFCN-DL) of re-establish_attempt_cell] for HO failure or mobility from NR failure. Paragraph 215 teaches In an another embodiment, the Counter received in connection release message or MSG4, PCI of the camped cell, 5G NR Absolute Radio Frequency Channel Number-Down Link (5G-ARFCN-DL) of the camped cell and other possible inputs are used to derive the new key, when the UE 102 is INACTIVE state).  

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412